DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claims 25-44 are pending.
	Claims 25-26, and 34 are newly amended.
	Claims 43 and 44 are newly added.
	Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b0 as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.
	Claims 25-32 and 41-44 have been examined on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Interpretation
	Claims 25-32 and 41-44 are product claims. Claims 30-32 refer to how the product is made and as such are deemed to be product by process claims.
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “both” in claims 42-44 with regard to co-expression of cell markers microtubule-associated protein 2 (MAP2) and S100 or galactosylceramidase (GalC), and 2’3’-cyclic nucleotide 3’phosphodesterase (CNPase).
In regards to MAP2 and S100, the specification states “Table 2 shows that cell obtained . . . express MAP2 . . . S100 . . . at least 10% (p17, 2nd paragraph), and continuing, “For example, the cells showed at least 10% expression of MAP2 and S100, at times at least 20% expression, at times at least 30% expression, and even at least 35% expression (p17, 4th paragraph). However, table 2 does not show MAP2 and S100 are co-expressed, and there are no other tables or drawings to suggest that they may be co-expressed.
Therefore, viewing the entire context of the disclosure, there is insufficient evidence that “both” MAP2 and S100 are expressed.
In regards to GalC and CNPase, the specification states “Table 2 shows that cells obtained . . . express GalC and CNPase . . . at least 10% (p17, 2nd paragraph), and continuing, “For example, the cells obtained by the method disclosed herein showed at least a 10% expression of GalC and CNPase, and at times even at least 15% expression” (p17, 5th paragraph). However, table 2 does not show GalC and CNPase are co-expressed, and there are no other tables or drawings to suggest that they may be co-expressed. Therefore, viewing the entire context of the disclosure, there is insufficient evidence that “both” GalC and CNPase are expressed.
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 25-32 and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon (natural product) without significantly more. 

	 The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as "2019 Revised Patent Subject Matter Eligibility Guidance", which became effective on January 7, 2019 (see 84 Fed. Reg. 50). 
In the instant application, claims 25-32 and 41-44 recite a natural phenomenon.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 - Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 - If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
 Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a)
• Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
• Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b)
• Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A),
Prong 2, as well as two additional considerations:
• Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
• Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis on View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
	The answer to Step (2A prong 1) is “yes” because the claimed composition is directed to a natural phenomenon, i.e. the claims recite a composition comprising a population of cells comprising terminally differentiated neurons, astrocytes, and oligodendrocytes.
	The answer to Step (2A prong 2) is “no”. The claims require that the terminally differentiated neurons, astrocytes, and oligodendrocytes express protein or cellular markers found in nature.
	However, as evidenced by Dráberová et al. (Journal Neuropathology Experimental Neurology, 2008), Tubulin-beta-III, GFAP, and are MAP2 known to be co-expressed in astrocytes (p347, Figure 3; p348, Figure 4).
	Additionally, as evidenced by Englund et al. (Acta Neuropathologica, 2005), neurons can express MAP2 and S100 (p525-526, Figure 4).
	Furthermore, as evidenced by Chua et al. (Biochemical and Biophysical Research Communications, 2009), CNPase and GalC are expressed in oligodendrocytes (Abstract, p217).
	Hence, claims 25-32 and 41-44 do not qualify as eligible subject matter under 35 U.S.C. §101.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-32 and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (Cell Biochemistry and Biophysics, 2011, on IDS 08/02/2019, hereafter “Ye”).

In regards to claims 25 and 43, as described in Applicant’s Declaration under 37 CFR 1.132 on 03/28/28, Applicant declares that the cells co-positive for GFAP and Tubulin-beta-III are represented by Figures 4H-J (Declaration 6, p2-3).
However, Figures 4H-J of the instant application are disclosed as Figures 3C-D of Ye (see p183, Figure 3C-D). Ye discloses that these cells are a composition of neural-like cells (Abstract, p179) whereby the cells are positive for both glial fibrillary acidic protein (GFAP) and Tubulin-beta-III (p183, Figure 3).
Therefore, the GFAP and Tubulin-beta-III cells, as declared by the Applicant, are the same cells as disclosed as Ye.
Ye is silent on whether the composition comprised cells that were positive for MAP2 and S100 (either singly or co-expressed).
However, Applicant continues that, “We also found cells that were double positive for (microtubule-associated protein 2 (MAP2) and S100” (Declaration 7, p2).
Therefore, since the cells are the same as disclosed by Ye, and cells positive (or double-positive) for MAP2 and S100 were found within those cells, the cells as disclosed by Ye inherently express MAP2 and S100 (either singly or co-expressed) as well. This is likewise also true for the markers galactosylceramidase (GalC), and 2’3’-cyclic nucleotide 3’phosphodesterase (CNPase).
In regards to whether the composition comprised terminally differentiated neurons, astrocytes, and oligodendrocytes. As above, Ye discloses that the cells were “neural-like” (Abstract, p179). More specifically, Ye also discloses that the soma of day 7 cultures was similar to the dendrite and axon-like structures of astrocytes (p181, Morphological changes observed in BMSCs post-induction). While Ye is silent on whether the composition comprised terminally differentiated neurons, astrocytes, and oligodendrocytes, as above, since the cells of claim 25 are the same as disclosed by Ye, they inherently comprise terminally differentiated neurons, astrocytes, and oligodendrocytes.
Ye is also silent on whether at least 10% of the cells expressed both GFAP and Tubulin-beta-III; at least 10% of the cells expressed MAP2 and S100; and at least 10% of the cells expressed GalC and CNPase. However, as above, since the cells of claim 25 are the same as disclosed by Ye, they inherently exhibit expression of at least 10% of the cells expressed both GFAP and Tubulin-beta-III; at least 10% of the cells expressed MAP2 and S100; and at least 10% of the cells expressed GalC and CNPase as well.
In regards to claims 26 and 27, Ye is silent on the proportions of cells expressing markers as in claims 26 and 27. However, as above, since the cells of claim 25 are the same as disclosed by Ye, they inherently express the proportion of markers as in claims 26 and 27 as well.
In regards to claim 28, Ye is silent on the proportion of cell types as in claim 28. However, as above, since the cells of claim 28 are the same as disclosed by Ye, they inherently exhibit the proportion of cells as in claim 28 as well.
In regards to claim 29, Ye is silent on whether the cells expressed NFG and BDNF at a level greater than the level of expression of NGF and BDNF by naïve mesenchymal stem cells (MSCs). However, as above, since the cells of claim 29 are the same as disclosed by Ye, they inherently exhibit greater expression of NFG and BDNF as compared to naïve MSCs.
In regards to claim 30, Ye discloses that the cells were derived from MSCs (Abstract, p179).
In regards to claim 31, Ye is silent on whether the MSCs were Nestin or neural cell adhesion molecule (NCAM) positive. However, as above, since the cells of claim 31 are the same as disclosed by Ye, they inherently express Nestin or NCAM.
In regards to claim 32, Ye discloses that the cells were cultured in media comprising cerebrospinal fluid (CSF) (Abstract, p179).
In regards to claim 41, Ye discloses that the cells were differentiated in vitro (Abstract, p179).
In regards to claims 42 and 44, as described in Applicant’s Declaration under 37 CFR 1.132 on 03/28/28, Applicant declares that the cells co-positive for GFAP and Tubulin-beta-III are represented by Figures 4H-J (Declaration 6, p2-3).
However, Figures 4H-J of the instant application are disclosed as Figures 3C-D of Ye (see p183, Figure 3C-D). Ye discloses that these cells are composition of neural-like cells (Abstract, p179) whereby the cells are positive for both glial fibrillary acidic protein (GFAP) and Tubulin-beta-III (Tubulin-beta-III) (p183, Figure 3).
Therefore, the GFAP and Tubulin-beta-III cells, as declared by the Applicant, are the same cells as disclosed as Ye.
Ye discloses that the cells were derived from MSCs obtained from volunteers (and are thus cultured ex vivo) (Abstract, p179; p180, Specimen Sources).
Ye is silent on whether the composition comprised cells that were positive for MAP2 and S100 (either singly or co-expressed).
However, Applicant continues that, “We also found cells that were double positive for (microtubule-associated protein 2 (MAP2) and S100” (Declaration 7, p2).
Therefore, since the cells are the same as disclosed by Ye, and cells positive (or double-positive) for MAP2 and S100 were found within those cells, the cells as disclosed by Ye inherently express MAP2 and S100 (either singly or co-expressed) as well. This is likewise also true for the markers galactosylceramidase (GalC), and 2’3’-cyclic nucleotide 3’phosphodesterase (CNPase) (either singly or double-positive).
In regards to whether the composition comprised terminally differentiated neurons, astrocytes, and oligodendrocytes. As above, Ye discloses that the cells were “neural-like” (Abstract, p179). More specifically, Ye also discloses that the soma of day 7 cultures was similar to the dendrite and axon-like structures of astrocytes (p181, Morphological changes observed in BMSCs post-induction). While Ye is silent on whether the composition comprised terminally differentiated neurons, astrocytes, and oligodendrocytes, as above, since the cells of claim 25 are the same as disclosed by Ye, they inherently comprise terminally differentiated neurons, astrocytes, and oligodendrocytes.
Ye is also silent on whether at least 10% of the cells expressed both GFAP and Tubulin-beta-III; at least 10% of the cells expressed MAP2 and S100; and at least 10% of the cells expressed GalC and CNPase. However, as above, since the cells of claim 25 are the same as disclosed by Ye, they inherently exhibit expression of at least 10% of the cells expressed both GFAP and Tubulin-beta-III; at least 10% of the cells expressed MAP2 and S100; and at least 10% of the cells expressed GalC and CNPase as well.
Therefore, Ye anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 2005/0095702, previously cited 06/09/2021, hereafter “Alam”) in view of Savant-Bhonsale et al. (US 2007/0264712, previously cited 06/09/2021, hereafter “Savant-Bhonsale”), Reid et al. (US 2001/0007657, previously cited 06/09/2021, hereafter “Reid”), and Dráberová et al. (Journal Neuropathology Experimental Neurology, 2008, hereafter “Dráberová”).

The claims are drawn to a composition comprising a population of cells comprising terminally differentiated neurons, astrocytes and oligodendrocytes, characterized by at least 10% expression of both GFAP and Tubulin-beta III, MAP2, S100, GalC and CNPase.
In regards to claims 25-28, Alam teaches a population of terminally differentiated cells that include at least 60% neurons, at least 5% oligodendrocytes, at least 5% astrocytes or combinations thereof (page 3, para 18-19). The percentages can be 60-80% neurons, and 5-20% oligodendrocytes or astrocytes (page 4 para 30). MAP2 is indicated as a marker for neurons (page 16 para 143) and since neurons are present in at least 60-80% the MAP2 marker is deemed to be present in at least 60-80% as well. Since the ranges recited by Alam overlap with the claimed ranges the teachings of Alam is deemed to render the claimed ranges obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).
Alam is silent with regard to the presence of the GFAP, Tubulin-beta III, S100, GalC and CNPase.
However, Savant-Bhonsale disclose wherein GFAP is a marker for identifying astrocytes (para 65, 93, 116), Tubulin-beta III is a marker for identifying neurons (para 64, 93, 116, MAP2 is a marker for identifying neurons (para 64, 196), GalC is a marker for identifying oligodendrocytes (para 146) and CNPase is a marker for identifying oligodendrocytes (para 196).
Reid disclose that S100 is a marker for identifying astrocytes and beta-III tubulin is a marker for identifying neurons (page 27, para 312).
While Alam is silent on whether the cells expressed both GFAP and Tubulin-beta III, Dráberová teaches that Tubulin-beta-III, GFAP, and are MAP2 known to be co-expressed in astrocytes (p347, Figure 3; p348, Figure 4).
One of ordinary skill in the art would have used the markers GFAP, Tubulin-beta III, MAP2, S100, GalC and CNPase in the process of isolating the neurons, astrocytes and oligodendrocytes in the cell population of Alam because Savant-Bhonsale, Reid, and Dráberová indicate that these markers are useful and beneficial for identifying these cell types. One of ordinary skill in the art would have had a reasonable expectation of success because Alam suggest that markers, such as MAP2, are useful for identifying neurons in a mixed cell population.
Regarding claim 29, Alam is silent regarding the level of secretion of NGF or BDNF by their cell population, however, this appears to be an in inherent characteristic of a population of neurons, astrocytes and oligodendrocytes that are present in a cell population in at least 10% as required by claim 1. Therefore, baring evidence to the contrary, the cell population of Alam is deemed to inherently possess this feature as the ranges include embodiments wherein the cells are present in at least 10% each.
Regarding claims 30-32, Alam do not produce their cell population from mesenchymal stem cells, but it appears that the terminally differentiated neurons, astrocytes and oligodendrocytes of Alam do not differ in structure from those claimed. Product by process limitations are given limited weight with regard to how they affect the structure of the product as described above. Therefore, the Alam cell populations are deemed to also render obvious these claims as well.
Therefore, the combined teachings of Alam, Savant-Bhonsale, Reid, and Dráberová render obvious Applicant’s invention as claimed.



Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Alam, Savant-Bhonsale, Reid, and Dráberová as applied to claim 25-32 above, and further in view of Englund et al. (Acta Neuropathologica, 2005, hereafter “Englund”).
In regards to claim 43, while Alam is silent on whether the cells expressed both MAP2 and S100, Englund teaches that neurons can express MAP2 and S100 (p525-526, Figure 4).
As above, one of ordinary skill in the art would have used the markers GFAP, Tubulin-beta III, MAP2, S100, GalC and CNPase, and specifically both MAP2 and S100, in the process of isolating the neurons, astrocytes and oligodendrocytes in the cell population of Alam because Savant-Bhonsale, Reid, Dráberová, and Englund indicate that these markers are useful and beneficial for identifying these cell types. One of ordinary skill in the art would have had a reasonable expectation of success because Alam suggest that markers, such as MAP2, are useful for identifying neurons in a mixed cell population.
Therefore, Alam, Savant-Bhonsale, Reid, Dráberová, and Englund renders the invention unpatentable as claimed.


Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Alam, Savant-Bhonsale, Reid, Dráberová, Englund, and Chua et al. (Biochemical and Biophysical Research Communications, 2009, hereafter “Chua”).
As above, Alam teaches a population of terminally differentiated cells that include at least 60% neurons, at least 5% oligodendrocytes, at least 5% astrocytes or combinations thereof (page 3, para 18-19). The percentages can be 60-80% neurons, and 5-20% oligodendrocytes or astrocytes (page 4 para 30). MAP2 is indicated as a marker for neurons (page 16 para 143) and since neurons are present in at least 60-80% the MAP2 marker is deemed to be present in at least 60-80% as well. Since the ranges recited by Alam overlap with the claimed ranges the teachings of Alam are deemed to render the claimed ranges obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).
Alam is silent with regard to the presence of the GFAP, Tubulin-beta III, S100, GalC and CNPase.
However, Savant-Bhonsale disclose wherein GFAP is a marker for identifying astrocytes (para 65, 93, 116), Tubulin-beta III is a marker for identifying neurons (para 64, 93, 116, MAP2 is a marker for identifying neurons (para 64, 196), GalC is a marker for identifying oligodendrocytes (para 146) and CNPase is a marker for identifying oligodendrocytes (para 196).
Reid disclose that s100 is a marker for identifying astrocytes and beta-III tubulin is a marker for identifying neurons (page 27, para 312).
While Alam is silent on whether the cells expressed both GFAP and Tubulin-beta III, Dráberová teaches that Tubulin-beta-III, GFAP, and are MAP2 known to be co-expressed in astrocytes (p347, Figure 3; p348, Figure 4).
Additionally, while Alam is silent on whether the cells expressed both MAP2 and S100, Englund teaches that neurons can express MAP2 and S100 (p525-526, Figure 4).
Furthermore, while Alam is silent on whether the cells expressed both CNPase and GalC, Chua teaches that oligodendrocytes can express both CNPase and GalC (Abstract, p217).
One of ordinary skill in the art would have used the markers GFAP, Tubulin-beta III, S100, GalC and CNPase in the process of isolating the neurons, astrocytes and oligodendrocytes in the cell population of Alam because Savant-Bhonsale, Reid, Dráberová, Englund, and Chua indicate that these markers are useful and beneficial for identifying these cell types. One of ordinary skill in the art would have had a reasonable expectation of success because Alam suggest that markers, such as MAP2, are useful for identifying neurons in a mixed cell population.
Therefore, Alam, Savant-Bhonsale, Reid, Dráberová, Englund, and Chua renders the invention unpatentable as claimed.



Response to Arguments
Applicant contends that the previously presented 101 and 103 rejections are still overcome because claim 25 still recites non-naturally occurring cells that are double positive for GFAP and Tubulin-beta-III (Tubulin-beta-III). Applicant further contends that, because of this, new claim 43 should not be rejected under 101 or 103 (Remarks, p6).

Applicant’s arguments have been fully considered but are not found persuasive.
Specifically, as detailed above, and as evidenced by Dráberová, Tubulin-beta-III and GFAP, at least, are known to be co-expressed in the cells as claimed (p347, Figure 3; p348, Figure 4), and are therefore a naturally occulting cell.
Additionally, as above, Ye discloses the invention as claimed. Furthermore, even if Ye did not, the combined teachings of Alam, Savant-Bhonsale, Reid, and Dráberová render obvious Applicant’s invention as claimed.

Applicant contends that, in regards to the rejection under 35 U.S.C. 112(a), the disclosure supports that the cells may be double positive for GFAP and Tubulin-beta-III because page 17 "the cells obtained by the method disclosed herein showed at least a 10% expression of GFAP and Tubulin-beta-III, at times at least 20% expression, at times at least 30% expression, at times at least 40% expression, at times at least 50% expression, at times at least 60% expression, at times even at least 65% expression." Applicant further contends that it does not say 10% expression of GFAP and 10% expression of Tubulin-beta-III, rather is says "10% expression of GFAP and Tubulin-beta-III", and that the plain English meaning of this sentence is that there is 10% of cells which are positive for both GFAP and Tubulin-beta-III. Applicant further contends that if the intent of the sentence were otherwise it would have been written otherwise (10% expression of GFAP and 10% expression of Tubulin-beta-III). Applicant provides evidence of figures 4H-J of the drawing, which in merge shows both GFAP and Tubulin-beta-III being co-expressed by cells, which is identical to the figure presented by the inventor in the Declaration on 03/28/2022 (Remarks, p6-7).

In regards to the percentages, Applicant’s arguments have been fully considered but are not found persuasive.
The full context of page 17 states, “Table 2 shows that cells obtained from the method herein . . . express MAP2, Tubulin-beta . . . The cells obtained . . . show at least a 10% expression of these markers” continuing, “For example, the cells obtained by the method disclosed herein showed at least 10% expression of GFAP and Tubulin-beta III” (p17, paragraphs 2 and 3).
However, Table 2 does not show that GFAP and Tubulin-beta III may be co-expressed. Therefore, in the complete full context of preceding paragraph and Table 2, there is insufficient evidence that “both” GFAP and Tubulin-beta III are expressed.
However, in regards to figures 4H-J of the drawings, this is found persuasive to demonstrate co-expression of both GFAP and Tubulin-beta III, therefore, the rejection under 35 U.S.C. 112(a) has been withdrawn for co-expression of these markers.

Applicant contends that there is support for newly added claim 43 and previously presented claim 42 because in the Declaration the inventors were in possession of a population of cells characterized by 10% of cells being double positive for MAP2 and S100, and because paragraph 7 of the declaration provides a figure that support the existence of these double positive cells (Remarks, p7).

Applicant’s arguments have been fully considered, but are not found persuasive.
The Declaration is not part of the specification or drawings.


Declaration Under 37 CFR 1.132
Applicant declares that claim 25 discloses a composition comprising a population of cells characterized by at least 10% of cells being double positive for GFAP and Tubulin-beta III, and that claim 41 discloses that at least 10% of cells double positive for GFAP and Tubulin III and at least 10% of cells double positive for MAP2 and S100 (Declaration 4, p2). Applicant further declares that at the time of filing the patent application Applicant was in possession of cells 10% at least of which were co-positive for GFAP and Tubulin III, MAP2 and S100, and GalC and CNPase (Declaration 5, p2). As evidence Applicant provides Figure 4H-J (Declaration 6, p2-3), which shows co-expression of GFAP and Tubulin III, and another figure (Declaration 7, p3) which shows co-expression of MAP2 and S100. Finally, Applicant declares that a skilled artisan would understand that the statements “the cell obtained by the method disclosed hrein sowed at least a 10% expression of GFAP and Tubulin-beta-III” and “the cells obtained y the method disclosed herein showed at least a 10% expression of MAP2 and S100” referred to cells that were double positive for these markers (Declaration 8, p4).

The Declaration under 37 CFR 1.132 filed 03/28/2022 is insufficient to overcome the rejection of claims 25 and 41 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because: except for co-expression of GFAP and Tubulin III (as seen in Figure 4H-J), co-expression of MAP2 and S100 and GalC and CNPase are not supported by the disclosure (Specification and Drawings).
As above, in regards to MAP2 and S100, the specification states “Table 2 shows that cell obtained . . . express MAP2 . . . S100 . . . at least 10% (p17, 2nd paragraph), and continuing, “For example, the cells showed at least 10% expression of MAP2 and S100, at times at least 20% expression, at times at least 30% expression, and even at least 35% expression (p17, 4th paragraph). However, table 2 does not show MAP2 and S100 are co-expressed, and there are no other tables or drawings to suggest that they may be co-expressed.
Therefore, viewing the entire context of the disclosure, there is insufficient evidence that “both” MAP2 and S100 are expressed.
As above, in regards to GalC and CNPase, the specification states “Table 2 shows that cell obtained . . . express GalC and CNPase . . . at least 10% (p17, 2nd paragraph), and continuing, “For example, the cells obtained by the method disclosed herein showed at least a 10% expression of GalC and CNPase, and at times even at least 15% expression” (p17, 5th paragraph). However, table 2 does not show GalC and CNPase are co-expressed, and there are no other tables or drawings to suggest that they may be co-expressed. Therefore, viewing the entire context of the disclosure, there is insufficient evidence that “both” GalC and CNPase are expressed.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632